   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 1 of 53 PageID #:295



                              IN THE
                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION

UNITED STATES OF AMERICA                      )
                                              )    No. 18-cr-664
       v.                                     )
                                              )    Judge Virginia M. Kendall
MICHAEL THOMPKINS                             )

        MICHAEL THOMPKINS’S POST-HEARING MEMORANDUM
            IN SUPPORT OF THE MOTION TO SUPPRESS

      MICHAEL THOMPKINS, by the Federal Defender Program and its attorney,

AMANDA G. PENABAD, respectfully submits this post-hearing memorandum in

support of his motion to suppress. Mr. Thompkins asks that the Court enter an

order precluding the government from introducing into evidence a pistol seized from

Mr. Thompkins’s vehicle, and further prohibit the admission of any statements

made by Mr. Thompkins following his seizure and arrest on April 29, 2018.

                                 INTRODUCTION

      On March 8 and March 15, 2019, this Court heard testimony from two police

officers regarding the warrantless seizure of a firearm from Mr. Thompkins’s

vehicle. That testimony established that the officers in this case violated the Fourth

Amendment in two ways: First, the officers initiated a traffic stop of Mr. Thompkins

even though Mr. Thompkins violated no traffic laws. And second, the officers

continued to detain Mr. Thompkins after disposing of the traffic-related reasons for

the stop without the reasonable, articulable, and particularized suspicion necessary
    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 2 of 53 PageID #:296



to do so. For these reasons, this Court should grant Mr. Thompkins’s motion to

suppress.

                              STATEMENT OF FACTS

       Just after 9:00pm on April 29, 2018, Chicago Police Officers Roger Farias and

Sam Broderick were patrolling the 6100 block of South May Street. Tr. at 29-30. 1

That section of May Street is a one-way street, running north to south. Tr. at 32.

But Farias and Broderick were driving the wrong way on May Street, in the

direction of oncoming traffic. Tr. at 33. They were in a marked police SUV with the

headlights turned on. Tr. at 51, 61. Soon after turning onto South May, the officers

flashed the SUV’s spotlight. Tr. at 62.

       At that point, there were no other vehicles on South May between the officers

and Mr. Thompkins. Tr. at 61. The officers continued to drive in his direction,

toward the intersection of South May and 61st Street. Tr. at 63. As can be seen in

the available dash-cam footage, this section of South May is narrow. The rows of

cars parked on either side of the street leave room for one lane of one-way traffic.

Tr. at 64; Gov. Exh. 1 at 00:00-00:28. 2 Recognizing as much, Mr. Thompkins pulled

over to allow the officers’ vehicle to pass. Tr. at 63-64.

       Their pathway cleared, the officers passed Mr. Thompkins without incident.

But instead of continuing up South May, Farias turned the car around. Tr. at 36. At



1 “Tr.” is used throughout this memorandum to refer the transcript (and page
number) of Mr. Thompkins’s suppression hearing, which took place on March 8 and
15, 2019.
2 Gov. Exh. 1 refers to the dash cam video labeled Government Exhibit 1 and

entered into evidence at the suppression hearing.
                                             2
    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 3 of 53 PageID #:297



the hearing, Farias claimed to witness Mr. Thompkins pull from the side of the

street and attempt to maneuver his car into a different spot. Id. Farias then

positioned the police SUV behind Mr. Thompkins’s car and initiated a traffic stop.

Id. At this point, Farias testified that it appeared as though Mr. Thompkins “had

his car in reverse.” Id.

       Next, Farias exited his cruiser and approached Mr. Thompkins’s vehicle. Tr.

at 37. As he approached, Farias shined his department-issued flashlight in the

windows of the car, hoping to find weapons or contraband. Id. But the flashlight

revealed nothing, so Farias began to speak with Mr. Thompkins at the driver’s side

window. Tr. at 38. At this point in the body-worn camera footage, Mr. Thompkins

already held a lit cigarette in his hand. Gov. Exh. 2 at 00:20-00:25. 3

       Farias first requested Mr. Thompkins’s driver’s license and proof of

insurance. Mr. Thompkins handed both documents to Farias, who then asked if Mr.

Thompkins had “anything in the car [he] should know about[,]” such as “guns” or

“drugs[.]” Gov. Exh. 2 at 00:25-00:50. Mr. Thompkins denied possessing contraband,

and Farias walked back to the police SUV to inspect the license and insurance card,

once again shining his flashlight inside the vehicle as he walked. Before returning

to the police SUV, Farias instructed Mr. Thompkins to “put his vehicle in park.” Tr.

at 40. Farias “kn[e]w his vehicle was not parked” because he “observed the shifter in

the reverse position.” Tr. at 41.




3Gov. Exh. 2 refers to the video from Farias’s body-worn camera labeled
Government Exhibit 2 and entered into evidence at the suppression hearing.
                                           3
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 4 of 53 PageID #:298



      Once back inside the police SUV, Farias began to check Mr. Thompkins’s

driver’s license and proof of insurance. Id. Neither of these checks revealed any

problems with Mr. Thompkins’s ability to legally drive. Tr. at 71. Farias also

checked to see if Mr. Thompkins had any outstanding warrants. That check

likewise failed to reveal any issues. Id.

      But rather than return to Mr. Thompkins to attend to the traffic stop, Farias

decided to conduct a criminal history check. Tr. at 42. He conducted this check

using the CLEAR database. Id. This check revealed that Mr. Thompkins had prior

criminal convictions for firearm possession. Id.

      Next, Farias returned to Mr. Thompkins. He told Mr. Thompkins that he was

“not going to give [Mr. Thompkins] tickets or anything like that.” Gov. Exh. 2 at

5:24; see also Tr. at 73. But even so, Farias continued to detain Mr. Thompkins,

stating that he “just want[ed] to make sure [Mr. Thompkins] d[idn’t] have any guns

in the car.” Id. Mr. Thompkins then made clear that he refused to consent to any

search of his vehicle. Farias responded by stating that he needed Mr. Thompkins to

“step out” of the car based on his criminal record. Gov. Exh. 2 at 5:42. During this

exchange, Broderick noticed an object he thought to be a baton inside Mr.

Thompkins’s car. Gov. Exh. 2 at 5:06-5:21; Tr. at 76.

      Mr. Thompkins requested that a police lieutenant come to the scene before he

exited the vehicle. Consequently, Farias called his supervisor, Sergeant Brown, to

the scene of the stop. Tr. at 48. Sergeant Brown arrived a few minutes later and

began to speak to Mr. Thompkins. Eventually, officers on the scene forced Mr.



                                            4
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 5 of 53 PageID #:299



Thompkins out and discovered a pistol inside the car. Tr. at 49-50. Mr. Thompkins

was arrested and charged in Cook County with resisting arrest, three traffic

offenses, and with possessing the firearm despite his prior felony conviction. A little

over five months later, a federal grand jury indicted Mr. Thompkins under 18

U.S.C. § 922(g). Dkt. #1.

                                      ARGUMENT

   I.      Officer Farias Is Not A Credible Witness

        Before turning to the legal analysis, it is necessary to address the credibility

of the officers in this case. The government’s case turns on the credibility of the

officers’ testimony. Without credible witnesses, the prosecution cannot shoulder its

burden of proving that this warrantless seizure was within constitutional bounds.

        The government cannot meet this burden in this case because its version of

events is entirely dependent upon testimony and other evidence from Farias, a

demonstrably unreliable source. The officers’ version(s) of events materially differ

from report-to-report, and changed yet again when they testified before this Court

at Mr. Thompkins’s suppression hearing. That testimony included what is now

known to be a lie: Farias testified that his actions leading up to Mr. Thompkins’s

seizure were motivated by a purported ShotSpotter alert that never happened. His

testimony on this point was detailed and specific, and it was untrue. The Court also

knows that this is not the first time Farias has offered an incredible, latter-day

version of events to justify his actions. On the contrary, Farias was disciplined,

based in part on his lack of credibility, for a bad stop he conducted just three



                                            5
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 6 of 53 PageID #:300



months before the arrest in this case, in the same neighborhood. Finally, the

officers’ accounts of the circumstances of Mr. Thompkins’s stop vary widely and

irreconcilably. These factors should lead this Court to conclude that Mr.

Thompkins’s suppression motion should be granted.

          a. A Law Enforcement Disciplinary Authority Found That Farias
             Invented Post-Hoc Rationalizations for Unlawful Searches and
             Seizures

      Determining whether a witness has been untruthful can, under some

circumstances, be very difficult. Minor discrepancies in witness accounts can flow

from willful dishonesty or innocent forgetfulness. The task here, however, is made

far less difficult because this Court has a contemporaneous finding from an

adjudicative body to assist its consideration of Farias’s credibility. Farias, whose

testimony is essential to the government’s version of events, was found to lack

credibility less than three months after Mr. Thompkins’s arrest in this case.

      That adjudicative body was the Civilian Office of Police Accountability

(“COPA”). In 2018, a civilian accused Farias of stopping him without reasonable

suspicion, unreasonably detaining him following the stop, and using excessive force,

among other allegations. COPA Report, attached as Exh. 1, at 1. COPA conducted a

thorough review of the underlying facts to determine what exactly happened. In

that review, COPA watched video of the incident, interviewed the officers involved,

and read the relevant police reports. Id. at 1, 9. COPA ultimately concluded that

Farias detained the complainant without justification, continued that detention for

an excessive period of time, and used force without justification. Id. at 12.



                                           6
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 7 of 53 PageID #:301



      COPA decided against Farias because his account was simply not credible.

Specifically, the investigators found it “problematic” that Farias first articulated

reasons to justify the stop during his interview with COPA—reasons that never

appeared in his contemporaneous reports or on the video obtained from his and

another officer’s body-worn cameras. Id.at 10. Instead, Farias and his then-partner

came up with post-hoc justifications of their initial stop when they were later

interviewed.

      This case presents near-identical circumstances. Upon taking the stand,

Farias testified to several key details regarding the stop of Mr. Thompkins which

are wholly absent from any of the written reports or body-worn camera footage.

These kinds of post-hoc justifications did not persuade COPA’s investigators, and

they should not persuade the Court in this case.

      This Court can consider specific instances of past dishonesty if they are

probative of the character for truthfulness or untruthfulness of the witness. Fed. R.

Evid. 608(b)(1). And the specific dishonesty here is especially probative. Farias

omitted key details concerning the initial stop and subsequent extended detention

of a civilian while he was patrolling the Seventh District. Moreover, Farias executed

the stop in question just over three months prior to the stop of Mr. Thompkins, and

was interviewed by COPA while the prosecution of Mr. Thompkins was ongoing.

Exh. 1 at 4. In light of both the factual similarities and temporal proximity to Mr.

Thompkins’s case, this Court should afford the COPA Report the weight it deserves.




                                           7
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 8 of 53 PageID #:302



          b. The Nonexistent ShotSpotter Alert

      One of Farias’s post-hoc rationalizations for the seizure here was a purported

ShotSpotter alert that he claimed to hear just before the stop of Mr. Thompkins.

The first time Farias mentioned this purported alert was four days before the

suppression hearing, when he was meeting with the government to prepare to

testify, nearly one year after the stop. There is no mention of a ShotSpotter alert in

any reports from the night of Mr. Thompkins’s arrest. The reason for this is simple:

the alert Farias described under oath before this Court never happened. This

reason, standing alone, should lead this Court to conclude that it cannot rely on

Farias as it considers the evidence related to Mr. Thompkins’s motion.

      Specifically, Farias testified that he was patrolling in the area of a

ShotSpotter alert that had just gone out over dispatch. Tr. at 33. In pursuing that

alert, he reported that Broderick noticed something suspicious in an empty lot on

South May Street. Id. According to Farias, that was the reason he drove the wrong

way up a one-way. Id. He initially described that alert as having gone out “a little

bit” prior to the stop of Mr. Thompkins. Tr. at 43. Later, he clarified that alert went

out “somewhere around” five minutes before he stopped Mr. Thompkins. Tr. at 52.

Farias testified that the alert had detected gunshots around “two blocks away” from

the scene of Mr. Thompkins’s stop. Farias explained that he and Broderick were

driving the wrong way up South May Street because they were en route to the scene

of the alert. None of this testimony is true. As with the COPA investigation, Farias

is fabricating a narrative to provide cover for his conduct.



                                           8
    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 9 of 53 PageID #:303



       At the time of his testimony, Farias’s account of the ShotSpotter alert was

already dubious. Like the purported drug transaction in the COPA Report, Farias

failed to mention the alert in any of the numerous written reports in this case. See

Tr. at 56-7. The body-worn camera footage is similarly silent regarding any

ShotSpotter alerts. And additional footage revealed that Officers Farias and

Broderick were driving the wrong way up a one-way approximately 20 minutes

prior to the stop of Mr. Thompkins, and 15 minutes before the time of the purported

ShotSpotter alert. 4 See Tr. at 82, 128-130.

       Broderick, on the other hand, never once mentioned a ShotSpotter report.

When asked why he and Farias drove northbound on South May Street, Broderick

offered that they were “[j]ust patrolling.” Tr. at 107. When pressed on this point,

Broderick speculated that they might have been looking for city-sticker violations.

Tr. at 126. He could not recall any “special reason” for driving the wrong way. Id.

Broderick further clarified that the choice to drive up South May was Farias’s, not

his. Tr. at 127.




4 During the evidentiary hearing, the defense played portions of a video
documenting a traffic stop that occurred approximately 20 minutes before Mr.
Thompkins was stopped. Tr. at 93:4-18; Exh. 2 (a copy of this video will be produced
to the Court with the courtesy copy of this filing). During that video a “shots fired”
call is broadcast by dispatch. Exh. 2 at 7:38. The call is for one shot in an alley at
5348 S. Sayre, an address in the 8th District over 8 miles from the site of Mr.
Thompkins’s arrest. Furthermore, immediately following the call, dispatch orders
officers to “disregard” the call and announces that it involved fireworks
(“disregard—it’s fireworks, disregard;”Id. at 7:59). It goes without saying that this
call cannot be the purported ShotSpotter call that Farias referred to in his
testimony.
                                           9
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 10 of 53 PageID #:304



      All these details stand in stark contrast to Farias’s testimony. He told the

Court that the entire reason they turned onto South May to begin with was because

Broderick noticed something in an empty lot that could have related to the

ShotSpotter alert. Tr. at 32-33. In Farias’s telling, Broderick told him to turn on

South May to investigate this empty lot, and that investigation was related to a

specific event that never happened (the ShotSpotter alert). Tr. at 60.

      In light of this conflicting testimony, the defense subpoenaed ShotSpotter

records identifying shots fired incidents within the Seventh District on April 29,

2018, between the hours of 2:00 p.m. and 10:30 p.m., the hours Farias worked that

day. Exh. 3. The results make this much clear: there was no ShotSpotter alert from

that night that could possibly match the one Farias described. Id. at 3-4. The alert

closest to the stop of Mr. Thompkins occurred at 6:47pm on 6004 South Bishop

Street. Exh. 4 at 4. This alert was two and a half hours before the stop, and

approximately eight blocks away.

      Consequently, Farias’s sworn testimony that there was an alert five minutes

prior and two blocks away from Mr. Thompkins’s stop is simply not credible. Farias

did not qualify his testimony—he swore to a specific memory of an event that, in his

mind, provided cover for his questionable tactics. Here, as in the COPA

investigation, Farias has added latter-day details to whitewash the record. As a

result, this Court can and should view the rest of his testimony with a skeptical eye.




                                          10
    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 11 of 53 PageID #:305



          c. Inconsistencies Between the Police Reports, Body-Worn Cameras,
             Federal Law Enforcement Interviews, and Sworn Testimony

       Finally, the myriad inconsistencies between the officers’ reports, camera

footage, interview statements, and sworn testimony cannot be ignored. Certain

pieces of testimony flatly contradict the evidence collected at the time of the stop.

Other pieces were conspicuously absent from any contemporaneous recordings, and

first arose at the evidentiary hearing, almost one year after the relevant events.

Both species of inconsistency cast doubt on the officers’ latter-day explanations for

their conduct.

                 i. Mr. Thompkins’s Alleged Nervousness

       When testifying, Farias stated for the first time that he thought Mr.

Thompkins was nervous. Tr. at 68. He said Mr. Thompkins was acting “weird.” Tr.

at 69. He believed that Mr. Thompkins’s lit cigarette was a sign of nervousness. Tr.

at 40. Farias attempted to explain that Mr. Thompkins was seated too close to the

steering wheel of his car, and that his hands were shaking. Tr. at 99. All of these

details are absent from the police reports in this case. 5

       These latter-day details are contradicted by the words of both officers. When

asked during the hearing whether he “notice[d] anything about the defendant’s

behavior” during the stop, Broderick replied that he had not. Tr. at 111. And more




5When asked to explain why these details were omitted, Farias asserted that
Broderick wrote the reports, not him. But the arrest report itself lists Farias as the
“attesting officer.” Tr. at 53-54. And in any case, Farias conceded that he tried to
“proofread it and add information on there.” Tr. at 54.
                                           11
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 12 of 53 PageID #:306



tellingly, Farias can be overheard on his own body-worn camera telling a colleague

that Mr. Thompkins “wasn’t acting weird yet.” Tr. at 71, Gov. Exh. 2 at 24:10.

      The footage of the stop itself backs up that on-the-scene observation. When

Farias approached him, Mr. Thompkins promptly pointed out where his license and

insurance were, and handed them over when asked. Id. at 00:30. Then, in response

to a question from Farias, Mr. Thompkins explained that he pulled to the side to let

the officers pass, and then attempted to park. Id. at 1:05-1:25. At no point did Mr.

Thompkins’s hands shake. Nor did he visibly sweat. And while Mr. Thompkins did

smoke a cigarette during the stop, he did not “start[] smoking” when Farias began

questioning. Tr. at 40. Rather, his cigarette was lit well before Farias approached

the car. Gov. Exh. 2 at 00:20-00:32. Nothing in the video would lead a reasonable

officer to think that Mr. Thompkins behaved unusually nervously compared to the

average motorist.

                ii. The Decision to Issue Traffic Tickets

      At the hearing, Farias contended that he had not actually decided whether to

issue traffic tickets when he told Mr. Thompkins he would not be ticketed. That

self-serving contention should not be credited.

      At the scene, Farias told Mr. Thompkins that he was “not going to give [him]

tickets or anything like that.” Gov. Exh. 2 at 5:24; Tr. at 73. The government now

characterizes this promise as some sort of bizarre de-escalation tactic. Tr. at 167.

However little sense that characterization makes on its own terms, it makes even

less sense when considering Farias’s various inconsistent stories.



                                          12
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 13 of 53 PageID #:307



      On direct, Farias insisted that he needed to consult with Broderick before

making his final ticketing decision. To not consult would be “unfair” to his

teammate. Tr. at 28. But later, Farias shifted this narrative, stating instead that

“at that point, [he] didn’t want to write any tickets[.]” Tr. at 73. He ultimately

attempted to reconcile these positions by claiming he “could always change [his]

mind.” Id.

      Farias’s “unfairness” explanation is untrue; Broderick told the Court as

much. Broderick stated that he “defer[s]” to the driving officer’s decision to issue

tickets or not. Tr. at 103-04. He further testified that he was “following [Farias’s]

lead” that night. Tr. at 124. And if that were not enough, footage of an earlier traffic

stop under nearly identical circumstances from that same night shows Farias

making a unilateral decision not to issue traffic tickets to a man parked with his

headlights on. Tr. at 92, 128-130.

               iii. Observation of the Alleged Traffic Offenses

      Finally, the officers told several stories about what they saw the moment

Farias decided to stop Mr. Thompkins. At the hearing, Farias testified that he

observed items obstructing Mr. Thompkins’s view as they drove northbound past

Mr. Thompkins’s car. Tr. at 64. Standing alone, this contention is dubious. Farias

claimed to see the object at this point, but Broderick testified that driving counter to

the flow of traffic obstructed their view into the car’s cabin. He stated that he and

Farias could not make out Mr. Thompkins very well as they passed him because the

flash of Mr. Thompkins’s headlights was “blocking [their] vision.” Tr. at 134. It



                                           13
     Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 14 of 53 PageID #:308



stands to reason that they would have similar difficulty discerning objects a fraction

of Mr. Thompkins’s size.

        And in his arrest report, Farias wrote that he noticed the items only after he

had turned his squad car around to execute the traffic stop. Tr. at 64-5. In that

same vein, the original case incident report indicates that the officers observed the

objects once they had pulled in behind Mr. Thompkins’s car to stop him. Tr. at 65.

        The nature of those obstructing items changed over time as well. In the body-

worn camera footage, Farias indicated that the stationary GPS mount in Mr.

Thompkins’s car was the offending object. Tr. at 79-80, Gov. Exh. 2 at 6:05-6:15.

And later in the footage, he told Broderick that the cracked side mirror was the

basis for his stop. Tr. at 78. It later became clear to Farias that the cracked side

mirror did not actually violate any law, so he declined to cite Mr. Thompkins for it

in the reports he authored. Id. Instead, Farias wrote in his arrest report that he

stopped Mr. Thompkins because he had an object “swinging” in his windshield. Tr.

at 80. 6 And finally, Farias testified on direct that he saw unspecified “objects in the

mirror.” Tr. at 36.

        In sum, three strands of dishonesty loom over Farias’s version of events. Each

of the three, standing alone, casts serious doubt on Farias’s credibility. The

combination of all three, however, provides overwhelming support for Mr.

Thompkins’s motion and makes it impossible to conclude that Farias has been

truthful about the events of April 29, 2018. First, Farias has been disciplined for



6   Neither a GPS mount nor a cracked mirror “swing” in the windshield.
                                           14
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 15 of 53 PageID #:309



fashioning post-hoc justifications for Fourth Amendment violations in the recent

past. Second, he engaged in identical conduct in this case when he claimed to be

investigating a ShotSpotter alert that never happened. And third, the officers’

accounts of what transpired that night conflict in numerous, material ways. As a

result, this Court should not credit the officers’ versions of events. Without credible

testimony, the government cannot carry its burden in this case. United States v.

Garcia-Garcia, 633 F.3d 608, 612 (7th Cir. 2011) (“The prosecution bears the burden

of proving by a preponderance of the evidence that a warrantless stop is supported

by probable cause.”). Accordingly, this Court should grant Mr. Thompkins’s motion

to suppress.

   II.      The Stop Violated the Fourth Amendment at the Outset Because
            the Officers Did Not Witness Any Traffic Violations

         In defense of the initial traffic stop, the government argues two points. First,

that Farias had reasonable suspicion of three traffic code violations. Tr. at 142. And

second, that Farias’s decision to pull over Mr. Thompkins was based on a

reasonable mistake of fact. Gov. Opp. Br. at 2. The evidentiary hearing established

that neither of these points holds water.

         Rather, the officers here executed the stop based on two parking violations,

even though Mr. Thompkins was never parked. If they truly believed that Mr.

Thompkins was parked, such a belief was unreasonable. Moreover, the officers’

after-the-fact assertions that the stop was based on an obstruction-of-view

infraction are not credible. This seizure thus violated the Fourth Amendment.

Consequently, all evidence flowing from the stop must be suppressed.

                                            15
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 16 of 53 PageID #:310



          a. Legal Standard

       The Fourth Amendment protects people “against unreasonable searches and

seizures.” U.S. Const. Amend. IV. To justify a warrantless investigatory stop, the

government must prove that the investigating officer possessed a reasonable,

articulable, and particularized suspicion that the suspect committed a crime. See

Illinois v. Wardlow, 528 U.S. 119, 123-24 (2000). There must be “objective

justification” for such a stop. Id. at 119.

       Courts determine whether an officer had an objective justification by looking

to what facts the officer actually knew at the time of the stop. See United States v.

Wilbourn, 799 F.3d 900, 908-09 (7th Cir. 2015) (finding that officers lacked

justification for a traffic stop because they were not in fact aware of available facts

which gave rise to reasonable suspicion of a crime). Courts “focus not on whether a

reasonable officer ‘would’ have stopped the suspect (even though he had probable

cause to believe that a traffic violation had occurred)[.]” United States v. Hughes,

606 F.3d 311, 316 (6th Cir. 2010). Nor do they look to “whether any officer ‘could’

have stopped the suspect (because a traffic violation had in fact occurred)[.]” Id.

Rather, courts must determine “whether this particular officer in fact had probable

cause to believe that a traffic offense had occurred[.]” Id. These determinations are

“fact-dependent and will turn on what the officer knew at the time he made the

stop.” United States v. Ferguson, 8 F.3d 385, 391 (6th Cir. 1993) (en banc) (emphasis

in original).




                                              16
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 17 of 53 PageID #:311



             b. Farias Executed the Stop Based on Actions That Were Clearly Not
                Crimes

       The government contends that Farias reasonably suspected Mr. Thompkins

of violating three separate provisions of the Chicago Municipal Code. Gov. Opp. Br.

at 2. Consequently, according to the government’s theory, even if two of Farias’s

three suspicions proved unreasonable, the officer’s actions were justified. Even just

one traffic violation, standing alone, would be enough to support an investigatory

stop. Gov. Resp. at 4-5. As an abstract matter of law, that position is correct. But in

the context of this case, the government’s position does not stand. The testimony

shows that Farias did not reasonably suspect Mr. Thompkins of any traffic

violation.

                   i. Mr. Thompkins Was Never Parked, And So Could Not Have
                      Violated the Headlight Ordinance

       There is no dispute about why Mr. Thompkins initially pulled to the side of

the road. He did so to allow the oncoming police SUV to pass, like any responsible

driver would. The government characterizes this safety maneuver as a crime

because Mr. Thompkins failed to cut his lights as he waited for the officers to pass.

Tr. at 142. But to adopt that characterization would be to endorse a view the

Constitution cannot countenance: that police officers can recklessly drive into

oncoming traffic and punish motorists who have the good sense to get out of the

way.

       Federal courts across the country have repudiated reasoning of this sort.

Under the “police-created exigency” doctrine, officers are forbidden from creating



                                          17
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 18 of 53 PageID #:312



exigent circumstances by violating the law and then using those same

circumstances to justify a warrantless search. See Kentucky v. King, 563 U.S. 452,

461 (2011) (describing the evolution of the doctrine); see also United States v. Gould,

364 F.3d 578, 590 (5th Cir. 2004) (en banc); United States v. Chambers, 395 F.3d

563, 566 (6th Cir. 2005); United States v. Coles, 437 F.3d 361, 367 (3d Cir. 2006);

United States v. Ramirez, 676 F.3d 755, 761 (8th Cir. 2012); and United States v.

Paulino, 495 F. App'x 799, 801 (9th Cir. 2012).

      The same reasoning applies here. Officers should not be permitted to force

civilians into positions where they need to avoid oncoming traffic and then seize

those same citizens for ceding to their authority. Unlike the door-knocking officers

in King, Farias created the exigent circumstances here by engaging in conduct

which would be illegal if done by a civilian. See King, supra, 563 U.S. at 469-71

(finding that officers who create an exigency by knocking on a door do not violate

the Fourth Amendment partly because “they do no more than any private citizen

might do”).

      And even if there had been no exigency, Mr. Thompkins still did not violate

the city ordinance when he pulled to the side of the road. Unless this Court

construes any instance in which a vehicle idles to be “parking,” Mr. Thompkins did

not break any laws when he stopped to let the officers pass. At no point did he cut

the engine or shift the car into park. Instead, he placed his foot on the brake pedal

until the officers drove by.




                                          18
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 19 of 53 PageID #:313



      Only after the officers passed did Mr. Thompkins begin the process of parking

his vehicle. Tr. at 36. But he never completed that process. The officers flashed their

lights and Mr. Thompkins hit his brakes so they could approach. He was not yet

positioned within the parking space, nor was his gearshift ever in park. That being

the case, he could not have violated the no-lights-while-parked ordinance.

      The testimony and footage make this clear. Farias testified that it appeared

as though Mr. Thompkins “had his car in reverse.” Tr. at 36. The video shows that

Mr. Thompkins’s reverse lights were illuminated when he was stopped. And before

walking back to the police SUV, Farias commanded Mr. Thompkins to “put his

vehicle in park.” Tr. at 40. The officer “kn[e]w his vehicle was not parked” because

he “observed the shifter in the reverse position.” Tr. at 41.

                ii. Because Mr. Thompkins Never Parked and South May Street
                    Has One Lane, He Could Not Have Violated the Turn Signal
                    Ordinance

      The turn signal violation must fall for similar reasons. The ordinance at hand

prohibits drivers from changing lanes or emerging from parked positions without

first signaling. Chicago Municipal Code § 9-40-200(c). So to prove a violation, the

government must show that Mr. Thompkins changed lanes or emerged from a

parked position. Neither scenario is possible. First, Mr. Thompkins could not have

been changing lanes because there was only one lane of traffic. Tr. at 63-64. And

second, as discussed above, Mr. Thompkins never parked his car, and so never

emerged from a parked position. Consequently, he never violated this ordinance. No

reasonable officer could have believed he did.



                                           19
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 20 of 53 PageID #:314



                iii. The Officers Did Not Notice Any Obstruction-of-View Violations
                     Until After Seizing Mr. Thompkins, and the Cited Violations Are
                     Not Obstruction-of-View As a Matter of Law

      Finally, the officers did not notice the obstruction-of-view violation until well

after the stop commenced. As discussed above, the officers’ written reports are

consistently inconsistent regarding both when they believed they saw a violation

and what they purported to see. See supra at 13-14. Due to these deviations,

divining exactly what happened that night presents a challenge. But because the

government bears the burden of proving the reasonableness of a warrantless

seizure, Garcia-Garcia, 633 F.3d at 612, this Court need not trouble itself with

divination. The officers’ lack of credibility standing alone is more than enough to

render their versions of events unreliable. And in any event, even if the officers

thought they were pulling over Mr. Thompkins for an obstruction of view infraction,

none of the cited objects rise to the level of obstruction-of-view infractions.

      The first insufficient ground cited by Farias was the cracked side mirror. By

his own admission, this was not a valid reason to stop Mr. Thompkins. Tr. at 78.

Only later, when writing his tickets, did he realize that Illinois law does not

criminalize cracked side mirrors like the one in Mr. Thompkins’s case. Id.

Consequently, Farias declined to include any mention of the mirror in his reports.

Tr. at 79. Instead, his reports and latter-day testimony cite the air freshener and

the GPS mount as the offending objects.

      As a matter of law, the air freshener cannot constitute a violation of Chicago

Municipal Code § 9-40-250(b). That section prohibits objects that “obstruct a clear



                                           20
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 21 of 53 PageID #:315



view through the windshield, except required or permitted equipment of the

vehicle.” Even in the exceedingly unlikely event that the officers did observe the air

freshener before stopping Mr. Thompkins, the government solicited no testimony

tending to show that it obstructed Mr. Thompkins’s view under the law.

      Illinois courts have found that obstruction-of-view stops under state law must

be supported by specific testimony from the officer. People v. Cole, 369 Ill. App. 3d

960, 970, 874 N.E.2d 81, 90 (2007) (“Absent testimony that Officer Hiland believed

the beads materially obstructed defendant's view, the trial court erred in concluding

that Officer Hiland had reasonable suspicion to initiate the traffic stop.”) That

testimony must identify how the object obstructed the defendant’s view. People v.

Mott, 389 Ill. App. 3d 539, 546, 906 N.E.2d 159, 163 (2009) (finding a Fourth

Amendment violation because the officer “never testified how he believed the air

freshener might have materially obstructed [the] defendant's view of the road”).

Illinois courts have thrown out numerous obstruction-of-view traffic stops when the

testifying officer failed to adequately articulate how the object disrupted the driver’s

line of sight. See People v. Johnson, 893 N.E.2d 275, 279 (4th Dist. 2008); People v.

Seybold, Nos. 3-13, 0438, 3-13-0439, 2014 WL 1362608, *2 (3rd Dist. Apr. 4, 2014).

      Farias failed to offer any testimony to this effect for either the air freshener

or the GPS mount. On direct, he instead concluded without explaining that he felt

“they may [have been] obstructing the view of the driver.” Tr. at 36. The Fourth

Amendment demands more from law enforcement. As a result, the obstruction-of-

view citation cannot support this stop. Farias has proven at every juncture that he



                                          21
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 22 of 53 PageID #:316



does not deserve the benefit of the doubt. This Court should decline to read his

lukewarm testimony about obstruction as “adequate articulation” of a disrupted line

of sight.

   III.     Farias Detained Mr. Thompkins Without Reasonable Suspicion
            After Completing the Traffic-Related Mission of the Initial Stop

       Even if this Court finds that reasonable suspicion existed for the initial stop,

the evidence should still be suppressed. When the officers completed their inquiry

into the traffic violations, they should have terminated the stop. Instead, the

officers here detained Mr. Thompkins beyond the time authorized by the traffic stop

to pursue an unrelated criminal investigation. They did so without independent

reasonable suspicion of a separate crime. As a result, they violated the Fourth

Amendment.

            a. The Supreme Court in Rodriguez Made Clear That Any Period of
               Detention Beyond Completion of the Traffic-Based Mission Must Be
               Justified by Independent Reasonable Suspicion

       In 2015, the Supreme Court decided Rodriguez v. United States, 135 S. Ct.

1609 (2015). The Rodriguez Court considered an Eighth Circuit decision holding

that an extended traffic stop was permissible because police kept the defendant

stopped for a negligible amount of extra time. The government in Rodriguez argued

that the extension was permissible because it only “incremental[ly]” prolonged the

detention. Id. at 1616. The Eighth Circuit upheld the defendant’s conviction because

that incremental prolongation represented a mere de minimis intrusion of his

Fourth Amendment rights. Id. at 1613. The Eighth Circuit reasoned that

Pennsylvania v. Mimms, 434 U.S. 106 (1977) compelled such a conclusion because

                                           22
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 23 of 53 PageID #:317



“the government's ‘legitimate and weighty’ interest in officer safety outweighs the

‘de minimis’ additional intrusion of requiring a driver, already lawfully stopped, to

exit the vehicle.” Rodriguez, 135 S. Ct. at 1615 (citing Mimms, 434 U.S. at 110-11)

(quotations in original).

      The Supreme Court disagreed. Without additional, independent reasonable

suspicion, the justification for continued detention evaporates the moment the

officer completes their traffic-related mission. Any “[a]uthority for [a] seizure thus

ends when tasks tied to the traffic infraction are—or reasonably should have been—

completed.” Rodriguez, 135 S. Ct. at 1614.

      The Seventh Circuit has applied this rule faithfully, reaffirming that the

precise length of the extension is constitutionally irrelevant. For a Rodriguez

analysis, the dispositive “question does not depend on exactly how many minutes

the stop lasts.” United States v. Lopez, 907 F.3d 472, 486 (7th Cir. 2018). Rather,

the key inquiry is “whether law enforcement has detained the person longer than

needed to carry out the investigation that was justified by the reasonable

suspicion.” Id. Even a “15-minute stop would be too long if the investigation

justifying the stop finished at the 14-minute mark.” Id.

      The prosecution’s arguments to the contrary are unavailing. The government

maintains that the continued detention was “not unreasonable” because the officers

asked Mr. Thompkins to exit his vehicle less “than six minutes” into the encounter.

Tr. at 168. To support this stopwatch approach, the government cites United States

v. Johnson, 331 F. App'x 408 (7th Cir. 2009). Tr. at 143-44. In that case, the Seventh



                                          23
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 24 of 53 PageID #:318



Circuit upheld a traffic stop prolonged by two minutes. Johnson, 331 F. App’x at 410

(“So when it comes down to it, what we are talking about here is roughly two

minutes of delay that were not justified by the traffic violation or Johnson's

statements. That is not unreasonable.”).

       But the government fails to mention that Johnson was decided in 2009, six

years before Rodriguez. The Supreme Court’s rejection of the de minimis standard

in Rodriguez represented a similar rejection of the reasoning in Johnson.

Accordingly, the Seventh Circuit has abandoned Johnson’s minute-ticker in favor of

the stricter test employed in cases like Lopez, supra, 907 F.3d 472. Other circuits

have followed suit. See, e.g., United States v. Gomez, 877 F.3d 76 (2d Cir. 2017)

(finding a stop extended when officers asked if the defendant knew anything about

a local heroin operation because, “even assuming Gomez's detention lasted only five

minutes, [the officer] extended the seizure to ask questions pertinent to an

unrelated criminal investigation”) (internal quotations omitted); United States v.

Clark, 902 F.3d 404, 410 n.4 (3d Cir. 2018) (observing that “the brevity (20 seconds)

of the criminal history questioning does not support” the government’s position

“given the Supreme Court’s explicit rejection of a de minimis exception in

Rodriguez”); and United States v. Campbell, 912 F.3d 1340, 1354-55 (11th Cir. 2019)

(holding that 25 seconds of non-traffic-related questioning unlawfully prolonged the

traffic stop).

       The government also claims the extension of Mr. Thompkins’s stop was

reasonable because officer safety concerns overrode the Fourth Amendment



                                           24
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 25 of 53 PageID #:319



interests at stake. Tr. at 142-43. That claim too must fall. The Rodriguez Court

squarely confronted this balancing issue and decided in favor of the Fourth

Amendment interests. This balancing approach, rooted in Mimms, was the exact

position the Supreme Court disavowed when it reversed the Eighth Circuit. See

Rodriguez, 135 S. Ct. at 1615.

      The Court even anticipated that some officers might use the authority

granted by Mimms to circumvent Rodriguez’s mandates. To ward off that problem,

the majority disclaimed “safety precautions taken in order to facilitate” on-scene

investigation into other crimes. Rodriguez, 135 S. Ct. at 1616. These “detours”

cannot be justified absent reasonable suspicion of those other crimes. Id.

      Farias started down the path of just such a detour when he commanded Mr.

Thompkins to exit his vehicle. He flat-out told Mr. Thompkins that he “want[ed] to

make sure [Mr. Thompkins didn’t] have any guns in the car.” Gov. Exh. 2 at 5:27.

Mr. Thompkins, in turn, repeatedly asked Farias why he planned to search the car.

Tr. at 75, Gov. Exh. 2 at 5:32. Farias never denied that he intended to search the

car. Instead, he continued to insist that Mr. Thompkins exit the vehicle “based on

[his] history of weapons usage[.]” Gov. Exh. 2 at 5:42. This exchange occurred after

Farias decided not to write any tickets.

      The government argues that the stop was never extended because Farias lied

about his decision not to write tickets and maintains that Farias lied to de-escalate

a tense situation, and was still considering whether to write traffic tickets. Tr. at




                                           25
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 26 of 53 PageID #:320



167-68. For the reasons discussed in detail above, these contentions are less than

credible. See supra at 11-14 (compiling contradictions in the officers’ accounts).

      Even considered in isolation, it strains logic to suggest that commands to exit

a vehicle tend to de-escalate tense situations. And intentionally misleading a

motorist to believe that he will not receive tickets would likely only further inflame

tensions if an officer were to ultimately renege on that promise.

      Because Farias has proven himself not to be credible throughout this case,

and because his de-escalation narrative makes little sense on its own terms,

Farias’s eleventh-hour explanation of his tactics should not be credited. Instead,

this Court should adopt the simpler explanation, supported by the video: that the

traffic-related mission concluded when Farias decided not to issue any citations.

      At oral argument, this Court raised the issue of whether Atwater v. Lago

Vista, 532 U.S. 318 (2001) functionally ended its inquiry. Tr. at 149. Put simply, it

does not. The core holding of Atwater is that police can arrest suspects even for

suspected crimes that do not carry carceral consequences. So long as the state law

affords police the power to arrest for low-level offenses, an arrest for such an offense

is reasonable. Id. at 323 (recognizing that Texas law expressly authorized

warrantless arrests for seatbelt violations, even though the violations were only

punishable by fine).

      Atwater did not, however, give the green light to any searches and seizures

conducted following a valid traffic stop. Even if the police have probable cause to

believe a suspect committed a traffic offense, they are still bound by the Fourth



                                          26
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 27 of 53 PageID #:321



Amendment in deciding to search the cabin, Arizona v. Gant, 556 U.S. 332, 344

(2009), to conduct a protective sweep, Michigan v. Long, 463 U.S. 1032 (1983), to

pat-down passengers, Arizona v. Johnson, 555 U.S. 323 (2009), or to extend the stop

without reasonable suspicion, Rodriguez, 135 S. Ct. 1609.

      Rodriguez would be dead letter otherwise. In Rodriguez itself, there was no

dispute that the defendant committed traffic infractions. Rodriguez, 135 S. Ct. at

1612-13. The officer undoubtedly had probable cause to arrest him for those

infractions. But the existence of probable cause for the infractions did not cleanse

the taint of the extended stop. If it did so absolve the officers, all Rodriguez-based

cases would be moot.

          b. The Government Cannot Show That the Officers Had the Reasonable
             Suspicion of a Separate Crime Necessary to Extend the Traffic Stop

      Extended stops are only permissible when supported by reasonable suspicion

of separate crimes. The officers here did not extend the stop based on reasonable

suspicion. Rather, the evidence suggests that they extended the stop based on

nothing more than a hunch.

      The government argues that reasonable suspicion supported any extension.

Tr. at 170. In the government’s telling, three factors support finding reasonable

suspicion here: (i) Mr. Thompkins’s rap sheet, (ii) his supposed nervous behavior,

and (iii) the presence of a baton in the car.

      Standing alone, a record of prior convictions, no matter how serious, can

never establish reasonable suspicion. United States v. Jerez, 108 F.3d 684, 693 (7th

Cir. 1997). This rule makes intuitive sense; after all, past contacts with the justice

                                           27
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 28 of 53 PageID #:322



system should not forever divest the contacted of their Fourth Amendment rights.

Even when combined with other potentially-incriminating circumstances, a prior

record does little to provide the “necessary, concrete indicia” that crime is afoot.

United States v. Castle, 825 F.3d 625, 636 (D.C. Cir. 2016). See also United States v.

Sprinkle, 106 F.3d 613, 617-18 (4th Cir. 1997).

      Mr. Thompkins’s alleged nervous behavior likewise fails to establish

reasonable suspicion for at least two reasons. First, because the video evidence

indicates that Mr. Thompkins did not act nervously during the stop. This evidence

paints the clearest picture of what happened that night, and should be credited over

Farias’s shifting testimony. See United States v. Rodriguez-Escalera, 884 F.3d 661,

669 (7th Cir. 2018) (observing in the context of a Rodriguez extension that “video of

the traffic stop” is “the most reliable evidence of the detainees' demeanor”). As

discussed at greater length supra at 11-12, Broderick never claimed to witness signs

of nervousness from Mr. Thompkins. To be sure, Farias’s narrative on this front has

changed over time. But his earliest statements—recorded just after arresting Mr.

Thompkins—reflect that Mr. Thompkins “wasn’t acting weird” when stopped. Tr. at

71, Gov. Exh. 2 at 24:10.

      Second, any signs of nervousness exhibited by Mr. Thompkins were entirely

in step with the normal level of nervousness civilians experience when detained by

police. Because of this dynamic, the Seventh Circuit has recognized that generalized

descriptions of nervousness should not be afforded much weight when determining

whether an individual’s conduct was suspicious. United States v. Broomfield, 417



                                           28
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 29 of 53 PageID #:323



F.3d 654, 655 (7th Cir. 2005) (“Whether you stand still or move, drive above, below,

or at the speed limit, you will be described by the police as acting suspiciously

should they wish to stop or arrest you. Such subjective, promiscuous appeals to an

ineffable intuition should not be credited.”) After all, a “driver's nervousness is not a

particularly good indicator of criminal activity, because most everyone is nervous

when interacting with the police.” United States v. Palmer, 820 F.3d 640, 653 (4th

Cir. 2016).

      Finally, the mere presence of a baton cannot salvage this extended stop. Mr.

Thompkins was never cited for possessing the baton, even though he was cited for

the traffic violations. Nor could he have been, because baton possession is legal in

Illinois. See 720 Ill. Comp. Stat. Ann. 5/24-1 (criminalizing “billy” possession only

when a person “inten[ds] to use the [billy] unlawfully against another” (i.e.,

possession with specific intent) or when “carrie[d] in building occupied by a unit of

government”). There is no allegation that the baton in Mr. Thompkins’s car was

itself contraband. Under Illinois law, no such allegation could be credibly made. The

government has only stated in the most conclusory of terms that the presence of the

baton furnished justification for the extended stop here. But the circumstances of

Mr. Thompkins’s arrest and Illinois law compel the opposite conclusion: that the

baton here does not provide an independent basis for extending the traffic stop.

                                    CONCLUSION

      For the reasons stated above, as well as those put forth in Mr. Thompkins’s

suppression motion and his reply in support of his suppression motion, as well as



                                           29
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 30 of 53 PageID #:324



those articulated over two days of an evidentiary hearing, it is respectfully

requested that this Court grant Mr. Thompkins’s motion to suppress and enter an

order precluding the government from introducing into evidence a pistol seized from

Mr. Thompkins’s car, and further prohibit the admission of any statements made by

Mt. Thompkins following his seizure and arrest on April 29, 2018.

                                        Respectfully submitted,

                                        FEDERAL DEFENDER PROGRAM
                                        John F. Murphy,
                                        Executive Director

                                 By:    s/ Amanda G. Penabad
                                        Amanda G. Penabad
                                        Counsel for Michael Thompkins

AMANDA G. PENABAD
FEDERAL DEFENDER PROGRAM
55 E. Monroe Street, Suite 2800
Chicago, Illinois 60603
(312) 621-8340




                                          30
  Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 31 of 53 PageID #:325



                             IN THE
                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

UNITED STATES OF AMERICA                   )
                                           )    No. 18-cr-664
      v.                                   )
                                           )    Judge Virginia M. Kendall
MICHAEL THOMPKINS                          )

       EXHIBITS TO MICHAEL THOMPKINS’S POST-HEARING
     MEMORANDUM IN SUPPORT OF THE MOTION TO SUPPRESS

Exhibit 1         July 10, 2018 COPA Report regarding Officer Farias

Exhibit 2         April 29, 2018 Video of traffic stop undertaken by Officers
                  Farias and Broderick approximately 20 minutes before their
                  stop of Mr. Thompkins

Exhibit 3         April 29, 2018 ShotSpotter records from the Seventh District
  Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 32 of 53 PageID #:326




Exhibit 1         July 10, 2018 COPA Report regarding Officer Farias




                                       2
   Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 33 of 53 PageID #:327
CIVILIAN OFFICE OF POLICEACCOUNTABILITY                                              LOG #l088236



SUMMARY REPORT OFINVESTIGATION

    I.     EXECUTIVE SUM.'W"ARY

 Date oflncident                    January 22, 2018.
 Time oflncident:                   4:48PM
 Location of Incident:              6402 S. Honore St..
 Date of COPA Notification:         January 23, 2018
 Time of COPA Notification:         4:01 PM


        On January 22, 2018, the complainant,                      was arrested by Officers .Farias
a n d - f o r battery and for two counts of resisting/obstructing a peace officer. -alleged
that the officers detained him without justification and for an, excessive amount of time. -
also alleged that the. officers searched inside· his coat pockets, pulled him towards. their police
vehicle, and arrested him without justification. After reviewing available video footage and
interviewing the accused officers, COP A determined the allegations that ~as detained for
an excessive amount of time and that officers used excessive force to pull him were Sustained. The
remaining allegations were Exonerated,

   II.     lNVOLVED PARTIES

 Involved Officer #1:               Roger Farias, Star #9942, Employee ID -                  Date of
                                    Appointment: December t 6                    ·       ·        th
                                    District, Date of Birth:

 Involved Officer #2:



 Involved Civilian ifl:


   III.    ALLEGATIONS

 Officer                    Allegation                                                Finding
 Officer Farias              I. Detained-.Vithoutjustification, in violation          Sustained
                            of Rule 6 an"Cl"'RU'ies.

                            2. Detained - f o r excessive amount of time Sustained
                            without justification, in violation of Rule 6.




                                                                             COPA_RPT_000001
                    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 34 of 53 PageID #:328

               CIVILIAN OFFlCE OF POLICF. ACCOUNT ABTI,ITY                                                              LOG #1088236


                                                    3. Searched inside - c o a t pockets without Exonerated
                                                    justification, in violali!mofRule 6.

                                                    4 .. Used force without ju.stification to pull - . to Sustained
                                                    the CPD vehicle without causewhe~o~
                                                    nude!' arrest, in violation of R11le 6 and Rule 9,

                                                    5.   Arreste~withoutjustification, in violation Exonerated
                                                    ofRule6.




                    IV.      APPLICABLE RULES AND LAWS

                 Rules
                 l. Rule 6: Prohibits disobedience of an order or directive, whetner written or oral
                2. Rule 8: Prohibits disrespect to or maltreatment of any person, while on or off duty.
                 3. Rule 9: Prohibits engaging in any unjustified verbal or physical altercation with any person,
               . while on or off duty.                                                           ·

                General Orders
                 1. G02·04: Prohibition Regarding Racial Profiling and Other Bias Based Policing.

                2. G03.02: Use of Force.

                3. G06-01-04: Arrestee and In-Custody Communications


-------·--····:::S:=p::::-e:=c:::ia;;;l-;;:O:;:r;;d~;::r;;;~s=_=··-=-=--=····;;;;·====-=--=--=·-=-==============-=··-::.··;;;;--::.:-·:::·-=·····=:-----


                                                                                                               COPA_RPT_000002
       Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 35 of 53 PageID #:329

   CIVILIAN OFFICE OF POLICE ACCOUNTABILITY                                                   LOG #1088236


    I. 504-13-09: investigatory Stop System:

    Fedora! Laws
    l. Fourtl1 Amendment to the United States Constitution: Guarantees protection from
    unlawful arrest and unreasonable search and seizure to all persons in this country.

    State Laws
    1. 725 ILCS    51107~14:   Oelirteates the authority forconducting an Investigatory Stop.

       V~      INVESTIGATION 1

               a. Interviews

           COPA interviewed the complainant - - on February 5, 2018. -
  related that on January 22, 2018, he was endi~t an urban garden near 6401 S.
  Honore~ 2 ~as· waiting to get a ride home whett a marked CPD sedan approached. The
  police driver: (Officer F,arias) asked ~hy he.was there but              believed the officer had
  seen him working .ilt this address on at least two previous occasions.        stated that he was
  holding his cellphone in his left hand and he had his right hand in his coat pocket. The officer
  yelled from the squad car that-pocket looked "bulky" and asked what-had in his
, pocket.-told· the officer he had nothing in there and. !he officer asked-to take his
  hand out of his pocket. ~sk:ed why the officer wanted him to remove his hand and told the
  officer to find "something better to do.''-took his handout of his pocket. The officer exited
  the CPD vehicle along with his partner ('Officer-, approached- and continued. to
  state-coat looked "bulky."~laimed .he. had both hands out of ~ets at this
  time. ~related th.at he ha.d no~ his p~ckets. Both.officers searched~incl~ding
  searching m           coat pockets. -asked ifhe was under arrest and Officer Fanas said no,
  but asked         to walk to the police car.-efused to walk tu the CPD vel1icle and wanted
  to know if he was under arrest. Officer Farias told~e was not under arrest but wanted to
  ask-questions.- refused to answer any questions. Officer                           then h a d -
  by the ann while the male officer was .holding~r arm.                     thought the officers were
  trying to pull~owards the police vehicle.- asked why he was being detained ai!d the
  officers did not give a "definitive answer."         denied being a threat towards either officer.
  The officers continued trying to pull         towards the car; which lie refused to do sit\ce he was
  not under arrest. Shortly after, six to seven squad cars arrived on scene. Then, O f f i c e r -
  lold-he was under arrest tor hitting Officer Farias.-denietl hitting tl1e. male officer
  or resisting ~. further related that he com lied with the officers and allowed them to
  search him. -stated that a person named                    s a w - interaction with CPD and
  -family was made aware of the arrest. W en                     family came to the police station an.d
  asked for -        Officer Farias told them that         did not want to talk to anyone and he was


   'COPA conducted a thorough and complete investigation, The foUowing· is n.swnmaryof the material evidence
   gathered and relied upon in our.analyst~.
   'Att. S



                                                                                     COPA_RPT_000003
          Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 36 of 53 PageID #:330

 CIVU.ri\N OF'FICF. OF POLK'E.ACCOUNTAlllLrrY                                                     LOG#108&ZJ<l

 fine. 3-asked to make a phone call when.he first arrived at the police station and to speak to
 a con1mander. both     or which were denied.{         .                                           .

           COi>A interviewed Officer                          011 Muy 3, 20 J8.5 Accordil)g to Officer
-            en a~. 2018, she and Officer Farias were on rn~rol ncar 64'"and Honoree
                J.


  when they saw-speaking to an unknown male. Officer-saw this unknown male
  look at· the officers, then gesture at           -proceeded lu luuk ut the ot1iccrs and walk
  away. Beforewalkingaway,                 reached toward his pocket and had his left hand in b.ispocket. ·
  Ol1h.:i:t- ~luted U1al lhe unknown male was not questioned or detained by her or her
  partner; Officer Faria~. a.ttemµted to. speak t o - w h         mored.
                                                                    -i   . the officers. Ofli.cer-.    . then
  exited the police car, saw - h a d a bttlge, and asked                    to take hi~ ]ell hand out of his
  pocket.-cfused~ Officer Farias to think                             was ossibly anncd. Officer Farias
  responded by grabbing-by lh"' jm:keland h:ll arm causinv                         ln '5tiffe11 his body. Once
  Officer Farias' pulled-left arm out of his pocket,                     hand was in a fist. Then, Officer
  -exiled the police vehicle and app~~ached. .                        .grub?ed Officer Farius' ann and
  ~told - n o t to touch Officer Fanas mu~es. W11en O f f i c e r -
  grabbed. -al1Il to remove it from ~'s am1, _,tarted flailing his arm and
  telling her not to touch him. At that point.            as under arrest for battery to a flOlice officer
  and Officer - t r i e d to handcuff him. Officer -                     was unable to get -               into
  handcuffs b~ was flailing his arms, so she requested backup. According to Officer
- s h e told - t o go to the police vehicle alter he had already touched O!licer F11rias.
  Aft:er watching her body worn camera (B'\VC)·tbotage, Officc~stated she wanted-
  to ~olice car before hewas atTCsted because they wcr~ting an investi. atory stop
  and--cfused to provide identification. Officer-did not initially tell                                 why he
  was under arrest because she did not feel she had to and because he was uncooperative.
  '.Va~ not a.~ her questions so she. did not think she b11d to answer his. Offi.1cc. ; -
  described -u..~ aggressive and non-cooperative. She related he was loud, ignored verbal
  commands, flailed his =.~abbed Officer Farias' forearm with his right hand. Per Officer
-             she searched -            pockets after he was under arrest. Officer -                   did not
  remember if Officer Farias perfonned a protective pat down on ~eforc the arrest. Officer
-denied h~viously interacted with                                   or knowing he was outside of his
  workplace. Officer-related she did not ~k                       or his name and only for identification
  because subjects llr ~treet-stops ollen lie to police.

         On M11y 3, 20l8, COPA interviewed Officer Roger Fari11s. 6 Officer Fmias related that 011
 January 22, 2018, he was on routine patrol when he encountered ~nd pedonned a stret:t-
 stop. Officer Farias was in his squad car, saw-on the sidewalk with an unknown male, and
 approached. The two men looked at tile officers and scparated.-walked in the opposite
 direction while the unknown male looked towards the officers and motioned towards -
 Officer Farias then turned his attention towards-who was looking towards the officers and
 holding an unknown object in his left coat pocket, Officer Farias observed a quick arm movqment
     ----·-- ------
 J  Whil<-complained that Officer Farias did not allow.his family to see.him or provide his with family
 information. Per General Order G06-01-04, th" officer was not uut of policy and this allegation wn.~ not •erved.
 ·I Per General OrderG06-0l-04, .Officer Farias wa~ not nut of policy aml ihe nllegation.• that he den1ed-.
 phone call and acce$S to !he commander were not served,
 5 All.   29



                                                           4
                                                                                          COPA_RPT_000004
        Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 37 of 53 PageID #:331

 CIVILIAN OFFICE OF POLICE ACCOUNTABILITY                                          LOG #1088236


between the two men, which the officer suspected was a drug transaction. Officer Farias also
suspected-1ad a weapon in his pocket because he saw a bulge. Officer Farias stated he had.
reasonable suspic.ion that a crime had occurred or was about to occur, so he detained~e
unknown male was not questioned or detained because Officer Farias and Officer-were.
bu~ an.<l_the unknown subject left. Officer Farias was in his vehicle and tried to talk
to - . bbuutt-ignored.the offi.cer a~walking. Officer Farias then e1'ited the vehicle.
to ta1k to         and asked to see his hand. -continued to ignore Officer Farias and did not
remove his hand from his pocket. Officer Farias then closed the distance to see what was in
-pocket and did a protective pat-down. Officer Farias was able to g r a b - arm and
sec inside-pocket while holding                    arm, observing a cellphone and miscellaneous
items. Of-fleer Farias was able to determine        did not have a weapon. However, the detention
was not over because~as tesisting and placed hands on Of-fleer Farias. After .reviewing
his BWC video, Officer Farias elaborated that he looked inside-jacket pocket before
~abbed the officer's arm.

         - w a s not handcuffed because Officer Farias initially tried to.detain him and because
  he was.flailing his arms. Per Officer Farias, they asked~o go towards their car because he
  was in custody. After watching his BWC footage, Officer Farias stated that Offic~told
  - t o go to the.car because the officers prefer perfonning street-stops in front of th~
  car. Officer Farias stated that the interaction changed from a. street-stop to an arrest a f t e r -
. flailed his arms, pulled away, and grabbed Officer Farias's arm. Officer.Farias elaborated that
 -grabbed the officer's arm "to defeat arrest." 7 - w a s not told why he was being
  detained or arrested because Officer Farias did not w~to become combative. After
  Officer -requested assisting units, - w a s flailing more -- in what Officer Farias
  thou~n attempt to defeat arrest. Further, Officer Farias was in fear of re. ceiving a battery
  from-Officer Farias denied that he arrested                     for not cooperating. Officer Farias
  denied having interacted with            and did not know            as outside of his workplace. At
  the police station, some of               oworkers arrived but the officer told them he could not
  provide any information since - s an adult. Of-fleer Farias could not remember exactly what
  these individuals asked him, but he told them there was nothing they could do. Officer Farias
  described~s evasive, uncooperative, and aggressive. Officer Farias did not search inside
 -pockets until after the arrest.

               b. Digital Evidence

       . Video surveillance was obtained of-arrest from I Grow Chicago, located at 6401
  S. Honore.8 On January 22, 2018 at roughly 4:49 PM, a marked CPD SUV parked in front of
 -         -remained standing on the street until the officers exited their vehicle several
  seconds later, also at 4;49 PM. Officer Farias was seen engaging with - w h i l e Officer
 -~ed. Officer Farias made arm motions, which may have been the officer
  searching-Due to the video's poor quality-it        is unclear what exactly was occurring. At
  about 4:51 PM, Officer -appeared to pull                  followed by-making an arm
  gesture. At about 4:52 PM, a second police car arrived 011 scene; followed shortly by several
  additional assist units.

 1   13:30 minute mark
 8   Att. 23


                                                  5
                                                                           COPA_RPT.:_000005
             Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 38 of 53 PageID #:332

 CtVILlAN OFFICE 01' POLICE ACCOUNTABU... ITY                                               LOC#l088.236



         POD footage was obtained from 6401 S, Wokott.9 No relevant content from
 Januur.y22, 201 Barrest wus recorded by this POP.

         Body Worn Camera (BWC) footage was obtained from both accused officers. 10 This
  footage is summarized below.

 Oj}icer Farias
    Per Officer Farias' BWC, he and Officer-approached-In their vehide at
~natcly 4:49 PM. Officer Farius, exited the vehicle and. asked to sec - l t a n d , which
_.efused. Ofliccr Farias pulled -                   lell arm~jacket sleeve. Officer Farias kept pulling
on -left···arm and                   co11tinucd to resist and .tell the officer to Jet him ~ about
4:50 PM, Officer Farias told              o come tl) the car and Officer - t o l d - n o t to
tum:h ht:r partner. At roughly 4:50 PM,             told the otlicers he did not want ~their car.
Shortly after, Officer            grabbed             right ann. Officer .Farias askcd-ifhe had
any weapons. which                enied.- refused to go with lhe officers and Officer -
tried to maintain.a grip of-right band while-tried to pull·,·a~a.pproximately
4:52 PM,             asked. .if he was under arrest and Officer Farias t o l d - he was being
detained.           asked the officer why he was being detained and Officer Farias rela1ed he wa~
trying to talk to
there." Meanwhi~e,..
~ept gnppmg
- f o r identification and
                                    n ' t arm and telling     -to
                            At rot.1ghly 4:5 I PM, Officer Farias told
                                ke t.t:ying to get his ~.rm. ~om Officer _
                                                                                    he had a bu lg\'.>. ··right

                                                                         stop. 12 Ofhcer
                                                                                             and Officer

                                         responded by a~ain asking what he was heing stopped fot.
                                                                                                        asked


         At about 4:52 P~•.{, t · · ·· 'tional.officers anivedin a rimrke<l SUV. AL uppruxirnatelv 4:52
                                o 1d
 PM, Officer - t o l d :                he was under arrest and grabbed her handcuffs. W11en -
 asked whar he was being arrest for, Officer-related she would explain it to him at the
 police station. -would not give his hands to Officer - a n d kept asking what he was
 being arrested for. At least two additional marked vehicles arrived at roughly 4:52 PM. -
 ~ handcuffed. by OfficeI-at about 4:53 PM. Both a1;esting officers searched
 _,ockets. Offtcer~he was under arrest for battery to a police officer
 and that sbetold him not to touch her partner multiple times. Offic.._.,. Farias p11t -i1110 his
 police car at roughly 4:55 PM. At this time, Officer Farias told-that - d i d not remove
 his hands from bis pockets when asked, that -would find oul. his ~ later. and that
 . .would cooperate next time. Officer Farias also told-'you gotta listen to police.''

          Officer Farias drove away from the scene at about 4:56 PM and arrived at the police station
  at about 5:0 l· PM. Ai about5:03 PM.-asked to speak withCornmarn.ler Johnson and Officer
  Farias told ~he commander was busy. At about 5 :04 PM, Officer Farias told . . .that
  when an officer approaches and tells you lo remove yout hand from your pocket and you do not.


  I)   1\tt. 22
  II)   Att. 26
  11· See    Photo i
~w·lr,~;;e   Pl\<llli. 2··-- ·


                                                       6
                                                                                     COPA_RPT_000006
      Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 39 of 53 PageID #:333

 CIVILIAN Ol<FICE OF POLICE ACCOUNTAB1LITY                                                   LOG#I088236


 that gives the officer a right to touch you. At about 5:07 PM, Officer Farias told-that if he
 does not like otncers touching him, he should have done what the o±licers instm;-




                                                                                       Photo l




                                                                                       PhotoZ

 Officer-
        Officer -            BWC began at about 4:49 PM with Officer Farias talking to -
 from the police car before parking. 13 Both officers exited and approached- on the sidewalk.
 Officer Farias was seen grabbing- left ann a n d - was heard telling Officer Farias to
 stop touching him. 14 At approximately 4:50 PM, ~his right ann on Officer Farias left
 arm while Officer Farias was grabbing- left arm with both of his hands. 15             again
 touched Officer Farias' left arm with his right hand and Officer -     grabbed          right
 arm to stop him. Both officers kept grabbing- by his left and right arms respectively.


 ". Officer- B\\f<::_ footage was similar to OJ1icer Farias'. Therefore, duplicate details were omitted from the
 summary of otncer-s BWC.
. " See Photo 3
  " See Photo 4


                                                        7
                                                                                     COPA_RPT_000007
    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 40 of 53 PageID #:334

CIVILIAN OFFICE OF POLICE ACCOUNTABILITY                                                     LOG #1088236

responded by pulling his anns away and telling the officers to stop touching him. At about 4:53
PM, Officer           removed her Taser and pointed it at -           with the laser's visible on
-        chest.         was handcuffed by Officer- with Officer Fan.a~ and an assisting
officer holding        arms.
                              I


                                              ~   .. ,,'   ~~-~;·.1'J~i-~<.I)!~~;~!}~
                                                               '?1',~r:l.l'bl:Vl!l~




                                                                                        Photo 3




                                                                                        Photo 4




                                               8
                                                                                        COPA_RPT_000008
          Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 41 of 53 PageID #:335

CIVILIAN OF.FICE OF POLICE ACCOUNTABILITY                                                              LOG #1088236 ·

                                                ~·, n,}!l'!J~<;):l-1,;!J.£ -r~i~ -~:1.;t;~').'i
                                               · . • ~i    t1rn:w u ~\SJl.L'lii~o))-"




                                                                                                   Photo 5

                  c. Physical Evidence

No physical evidence was obtained.for the present investigation.

                  d. Documentary Evidence.

        An Arrest Report was obtained from -                     January 22, 2018 arrest with .RD
#JB125662. - 17         was charged with misdemeanor battery and two misdemeanor charges of
resisting/obstmcting a police officer. Per this report, Officers Farias a n d - were on "routine·
patrol" when           was observed looking in the officers' direction before walking north. The
officers saw          "immediately reach into his left jacket pocket and turned away[ ... ] as if he
was attempting to conceal an unknown object," When the officers approached -                 Officer
Farias "observed a large bulge" in -           left coat pocket.         refused to remove his hand
from his pocket and "became irate." Officer Parias grabbed               left arm. -      "stiffened
his body and aggressively grabbed" Officer Farias' arm. Officer                then grabbed
hand off Officer Farias, "when arrestee began to flail his ann away from" Officer            Officer
Parias continued holding- who again grabbed Officer Farias. Officer                        then told
- h e was under arrest and tried to handcuff him, b u t - pulled his arm away and flailed
his am1. Assisting units arrived a n d - was arrested.

       An Original Case Incident Report was identified for RD #JB125662. 18 This report
included similar content to the arrest report, but elaborated that ~~d to be conce. aling
an object in his coat pocket and looked towards Officers FariasaruI- "multiple times,"
The officers tried to complete a field interview w i t h - but he did not respond. Officer Farias
asked- what he was holding and the officers approached him on foot. When- refused
to remove bis left hand fi:om his pocket, Office.r Farias grabbed -             left hand.
"tightened U1c muscles refusing lo show [his] left hand," leading Officer Farias to believe
    1
'       Alt. 9
IA      Atl. 10


                                                  9
                                                                                                  COPA_RPT_000009
         Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 42 of 53 PageID #:336

CIVILIAN OFli'lCli: OF l'OLICE ACCOUNT,\IllLIT\'                                       .LOG #1088236

had a weapon. Next, Officer-assisted in detafning                        ·begl.ln flailing his right
atm, so she" requested assisting units, -     tried to pull away from Officer Farias and both
officers .gave        verbal co.mm~nds. vVhen assisting units arrived, -         released Officer
Farias' arm and        was placed into custody.

       Inventory Reports were obtained from -        January 22, 2018 arrest. 19 Neither a gun
or narcotics were not recovered fj:om -   per this document.

   · Lastly, an Investigative Stop Report; (ISR}was identified for -        .from January 22,
2018.ia This report contained similar content to the Arrest Rep01t and Original ease Incident
Report det~iled above,

       VI.     ANALYSIS

    First, COP A believes that Officer Farias a n d - observ~d- and were smipicious of
his behavior, however based on the information they articulated to COPA we find that their actions
were not justified. At its inception the officer's detention o f - lacked reasonable, articulabl.e
suspicion. to detain. The officers attempted a consensual street stop to which, by all accounts,
-        attempted to avoid. Yet, the officers detained -        in violation of his constitutional
rights.

     In opposition, Officer Farias stated he suspected -            was engaged tirst in a narcotics
transaction and upon approach suspected- to be armed. It is problematic that Officer Farias
first articulated his suspicions of a narcotics transactions to COPA and omitted those observations
from the Arrest Report, Original Case Incident Report, and Investigative Stop Report. Moreover,
0 f!icer Farias de!;cripticn of the transaction to COP A lacks any spcci fie delai l that would even rise
to the level of reasonable suspicion. Officer Farias does not claim he saw an exchange of money,
nn Cllchangc of any item or the retrieval of an item from a secret location. In fact, the only basis
for his suspicion is that two individuals looked in the officer's direction and separated.

    When an omcer, without reasonable suspicion or probable cause, approaches an individual,
the individual has a right to ignore the po1ice and go about his business. Florida v. Royer, 460 U.
S. 491 (1983), at 498. And any "refusal to cooperate, without more, does not furnish the minimal
level of objective justification needed for a detention or seizure." .Flo1·ida v. Bostick. 501 U. S,
429, 43 7 ( 199 l ). In the instant case, Officer Farias' articulation for the stop does not constitute a
reasonable belief a narcotics transaction occun:cd. Further, in the BWC the officers never articulate
any basis for the stop to -          and instead argue to -         his failure to follow their commands
grants them the right to detain.

    However even if Officer Farias' basis for the stop was enough, the Court in Terry recognized
that an officer can detain an individual to res1Jlve the ambiguity between a seemingly innocent act
and one that may implicate a crime. 392 U. S. l at 30 (1968}. Offit:er Farias told COPA that after
detaining- he could sec lnside his pocket and was able to deicrmine that he did not possess
a weapon. The BWC confirms this version. Officer Farias is seen approaching a n d - has ~

I?   Att. 24
""AU. J?

                                                   Hl
                                                                                COPA_RPT_000010
     Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 43 of 53 PageID #:337

CIVlLIAN. OFFICE OF POLICE ACCOUNTABILITY                                             LOG #1088236


plastic waier bottle pinned to. his body with his forearm while his .hand is in his pocket. As Officer
Farias g r a b s - ann the bot1;le falls to th!l ground and Offic!lr Farias never pats - d o w n ·
ot makes any moves. to indicate a further search for' weapons or guns. A verbal standoff occms
until O f f i c e r - decides to a r r e s t -

    In sum, while it is believable Officer Farias thought .something suspicious was occiirring, his
basis for the detention is simply not pru:ticulitrized to amount to reasonable and. articulable
suspicion.. Moreover; cvc11 had Officer Farias possessed reasonable articulable suspicion t<;1 detain
and Jrislc: - - by his own admission, Officer Farias' suspic.ions of criminal <1cti.vi.ty    . _ were·
dispelled: but -       and y e t - was still not free to leave. Therefure, Allegation l and 2
against Officer Farias and Offi~ that they detained -                    .without justification and
detained him for an unreasonable amount of time, are Sustained

     Allegation 3, that Officers -          and Farias searched inside          coat pockets without
justification, is Exonerated. B.oth oflicers admitted to·seatching          ockets, but not until after
he. was arrested. As seen in Officer Farias' BWC, he approached                  .but the first several
seconds of the interaction cannot be seen on camera. Per Officer Farias, he was doing a plain•touch
pat down. -           also reported that Officer Farias approached and searched him, However,
- W \ I S not clear in his statement as to exactly when the officers. searched inside his. pockets.
BWC shows the officers searching inside- pockets after he was arrested and in handcuffs.
 During his COP A interview.- also related that the officers searched inside his bookbag after
he was arrested. Per 804-13-09, officers can perform a protective pat down. during an investigatory
stop limited to a ''pat down.of the outer clothing of a.person." Had the officers searched inside his
 pockets prior to airest, this allegation would be sustained. However, since the sc:arch occurred after
arrest, Allegation 3 against the officers is Exonerated.

     Allegation 4 against both officers, they used force without justification to pull -          to the
CPD vehicle without cause when                was not under arrest. is Sustained. However. Allegation
5, that. Officers. Farias and             arrested- without ju..~tification, is Exonerated. Both
officers acknowledged they wanted                 to go io their car before be was under arrest because
they prefer performing. street investigations near their squad car. As argued above, the officers
never possessed reasonable articulable suspicion and even iJ:Uwy did their suspicions were already
been dispelled by that: point. Despite a lackofparticularized suspicion, the officers stilt had hands
o n - and tried to pull him towards their car. Per Special Order S04- l 3-09, "absent reasonable
articulable suspii:.-ion or probable cause, that person must be free to walk away at any time."_
was not free to leave as the officers were physically detaining him and trying to pull him towards
their vehicle. Per General Order G03-02, the use of physical conta~ep.·. artment mem.bermust
be reasonable, necessary, and proportional. The force used to p u l l - arms was not reasonable
or necessary. The officers should not have even been detaining him at that point. -             was not
a. threat and the officers were not serving a lawful pmpose by pulling him towards their vehicle.
Rather, the force seemed punitive because -                 was being difficult However, despite the
 unlawful detention, the BWC footage clearly shows -                    pulling his wrist from Officer
-            giillJlnd grabbing Officer Farias' foream1. Therefore, the officers were justiticd. in
arresting- Therefore, Allegation 4 is Sustained while Allegation 5 is Exonerated.




                                                   11
                                                                              COPA_RPT_000011
     Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 44 of 53 PageID #:338

CIVILIAN OFFICE OF POLICE ACCOUNTABILITY                                               LOG ~1088236

          Fina.Uy,         alleged that Officer Farias did not a\low hfs .family to visit at .the police
$(at\oi1, dettied         a telephone call, and der1i~ -          ;i.ci.:i.:ss la a cmrm:ian<lt:r. AU ~hree
allegations were determined not to be.misconduct,. and therefore Officer Farias was not served.·
Acccirdin~ ra General Order <J06-01-04, visitors are allowed unless •'it would not be prudent fo do
so at that time." As - h a d just been arrested and was being ptocessed, it was not prtrdent to .
int1.'rrllptthat process with visitots" Furthef~ this General Order states tllat offic~s cart only sh;irc
communication witb or to im arrestee "fa( appropriate police purposes:· Therefore,it would have
heen inappropriate for Officer Farias to share detailll about- arrest with his family. Further,
a phone call is. allowed "within a reasonable pe1fod of tilne." Again,- hml just h.:t::n au c.slt::<l.
He needed to be processed before n phone call would be reasonable. Lastly, arrestees are not
guaranteed access to oommandC( on demand. Officer fatias nnt bringing-to, a cmnmander
was not misconduct-
    VII..   CONCLUSION

Hascd on the 11nalysis set forth above, COl?A makes the following findings;

 OfficeT                      Allegatfan                                                 Finding
 Officer Farias               L Detained-withol!t j11Stification, in                    Sustai~ed
                              \'iolation o.f Rule(}. and P..ule s·.,

                              2.. Detained -       for excessive amount of time $ustained
                              withoutjustification,in violation of Rule 6,

                              3. Searched fosidc -            coat pockets without Exonerated
                              justiticatfon, in violation of Rule 6.

                              4. Used force without justification to p u l l - to Sustained
                              the CPD vehicle without cause when- was not
                              under arrest. in violation of Rule 6 and Rule 9.

                              5. Arrested-witbou~Justificatio11, in violation Exonerated
                              of.Rule 6.


--                                                                                 ·-

                                                   12:
                                                                                COPA_RPT_000012
  Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 45 of 53 PageID #:339

CIVILIAN OFFICE OF l'OLICEACCOUNTABILITY                            LOG#l088236



                                                                     -·
Andrea Kersten
Deputy ChiefAdministrator - Chief Jn   ligator




                                            13
                                                              COPA_RPT_000013
    Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 46 of 53 PageID #:340

CIVILIAN OFFICE OF POLICE ACCOUNTABILITY                                  LOG #1088236

A1mcndi.~A


Assigned Investigative Staff

 Squad#:.                                     Pour
 Investigator:                                Kelsey Fitzpatrick, #61
 Supervising Investigator:                    Jam.cs Murphy-Aguilu, #19
 Deputy Chief Administrator:                  Andrea Kersten




                                         14
                                                                    . COPA_RPT_000014
  Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 47 of 53 PageID #:341




Exhibit 2         April 29, 2018 Video of traffic stop undertaken by Officers
                  Farias and Broderick approximately 20 minutes before
                  their stop of Mr. Thompkins




                                       3
Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 48 of 53 PageID #:342




                The video contained in Exhibit 2 will be provided by courtesy
                copy to the Court and the government.




                                      4
  Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 49 of 53 PageID #:343




Exhibit 3         April 29, 2018 ShotSpotter records from the Seventh
                  District




                                       5
         Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 50 of 53 PageID #:344


   AO 89B (07116) Su):ipoena to Produce Documents, Infonnation, or Objects in a Criminal Case
                                                                                                                                 J•   '   •••   ;    ! '


                                          UNITED STATES DISTRICT COURT
                                                                            for the                             13 MAR 19 13                    30
                                                             Northem District of Illinois

                     United States of Arneric.a                                 )
                                    v.                                          )
                  MICHAEL THOMPKINS                                             )       .Case No.   18 CR 664
                                                                                )
                                Defendant                                       )
                                  SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                             OBJECTS IN A CRIMINAL CASE
         CHICAGO POLICE DEPARTMENT
  To:    ATTN: KEEPER OF RECORDS
         3510 S MICHIGAN AVE., CHICAGO IL 60653
                                       (Name ofperso11 to whom this subpoena is directed)
 YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,documents, data, or
 other objects:

 PLEASE SEE ATTACHED.



                 Dirksen Federal CourthoUse
                 219 s Dearborn St., Chicago IL 60604                                                        03/15/201911 :00 am
    Place:       Judge Virginia Kendall                                                Date and Time:


          Certain provisions offed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a motion to
 quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g), relating to your duty to
 respo~d to this subpoena and the potential consequences of not doing sO.
             (SEAL)

 Date:       MAR 13 2019                                                                THOMAS G. BRUTON
                                                                                       CLERK OF COURT

                                                                                                ~
                                                                                                     Signature of Clerk or Dotputy C/e~k

The name> address,      e~mail,   and telephone number of the attorney representing (nan1e ofparty)
_,M=IC,,_,_H-'-'A_,_E==L~T-'--'-'H'-'O"'M""-'-P-'K-"l'-'-N-"S"------------------- , who requests this subpoena, are:
 AMANDA G. PENABAD, FEDERAL DEFENDER PROGRAM, 55 E MONROE ST., SUITE 2800, CHICAGO, IL 60604




                                    Notice to those lVho use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. l 7(c), the party seeking the subpoena is advised to consult the
rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules or orders establish
requirements jn connection \Vith the issuance of such a subpoena. If no local rules or orders govern practice under Rule 17(c), counsel
should ask the assigned judge whether the court regulates practice under Rule 17(c) to I) require prior judicial approval for the
issuance of the subpoena, either on notice or ex parte; 2) specify where the documents must be returned (e.g., to the court clerk, the
chan1bers of the assigned judge, or counsel's office); and 3) require that counsel who receives produced documents provide tl~em to
opposing counsel absent a disclosure obligation under Fed. R., Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim may not be
issued u.nless first approved by separate court order.
  Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 51 of 53 PageID #:345




                                        Attachment

All reports, including but not limited to ShotSpotter alerts or reports, identifying potential
shots fired incidents within the Chicago Police Department's (CPD's). 7th District on
April 29, 2018, betweeli the hours of2:00pm and 10:30pm.

The requesting party will accept CPD' s return by facsimile or email in order to expedite
compliance with this subpoena. Return of subpoenaed materials is requested by March 15, .
2019.

Any correspondence related to this subpoena, including questions or concerns from CPD,
should be directed to:

Amanda Penabad
Federal Defender Program
55 E. Monroe St. Ste. 2800 Chicago, IL 60'603

Amanda


(312)
(312)




                                         United States of America v. Michael Thompkins
                                                                             18 CR664
            Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 52 of 53 PageID #:346


 ~·~ ShotSpotter                                                                                                                                                                                   Chicago, IL
                                            FLEX



                                 ' ' ' Det~i ,~. ~-ep6~FtbFF1~~-fEf;'20~65-4;·;--· ----- ~:7-,1-~-·:;-·- I~i .
                                                                .;· . .   .~. . ·-.;:. ,: .?.:>.. . . .: ··:: ::.~.:. :. . . ·. . .:· :'::·~::;.~-'. .   i. ..   :;.:~.   •   .   :   '~: •.:.,,_ ... ,.:... ,:~.::i~::~~::::;   .. : . . . .: ,. ~:::1




                                                  ·! l
                                                  :~.;     .
                                             ..   ~   '.


            Address:                                           1701 West 63rd Street

            District & Beat:                                   0725

            Latitude, Longitude                                41.779015, -87.666888

            Date & Time:                                       04/29/2018 16:07:28

            1 ROUND and Possibly mislocated, dispatch 'near the area of' not precise address

            Notes·
            Created By         Date &Time                                                         Note
            shotspotter\dfoley 04/29 16:08                                                        Published
            pc0y430@chicagopc04/29 16:08                                                          Acknowledged at customer facility




Date & time of report: 0312012019 06:43:41                                                                                                                                                              page 1 of 1
   This software conl:illns proprietary, confidential, and copyrighted data. Use of this so~ware and data IS restricted to authorlzed SST customers pursuant to their l!cense
  agreement with SST, Inc. The software and data may not be used for any purposes other than those explicitly authorized by the SST license agreement and may not be
distributed outside the licensed customer's department without the express, written permission of SST, Inc. Copyright {c) 2014 SST, Inc. All rights reserved. US and foreign
                                                patents and/or trademarks apply as described at: www.shotspotter.com/patents
            Case: 1:18-cr-00664 Document #: 40 Filed: 04/06/19 Page 53 of 53 PageID #:347


 ~·~ ShotSpotter                                                                                                                                                                                                               Chicago, IL
                                            FLEX


                                                   •><-.•,-:--·~   ••• ••••••••• ··--···-·••••   • , ..... , ...... '   .,......   L -.'•                 .,,., •• , ... , ... ;.\   ")'!':'"'.";"•-·•~·":·-;:·:"   •::~··••"-•:·~:~•·:r""''"'"    ":::~:·•·--;·""""''




                                 · · DetaiJs: Reporf JorflexfQ:zoQ6q6 ::> ·.· : '.\. · .:>·:.'!?:;.:i
                                                                                                                               . ., ._, ·'· '·~ .. :;.,;,.: '.::::.:, ~:_;::.~:..;L.:..,. ~;.:..'.:'. . :::            ...-.:-~,:~~·-,;~:. :. :: ::::.:.~~::: .:'..~::i?.::J




            Address:

            District & Beat:                        0713

            Latitude, Longitude 41.784747, -87.661296

            Date & Time:                            04/29/2018 18:47:25

            ?ROUNDS

            Notes
            Created Bv           Date & Time                                                               Note
            shotspotter\kantolik 04/29 18:48                                                               Changed number of rounds from 4 to 7
            shotspotter\kanto!ik 04/29 18 :48                                                              Published
            pc0y430@chicagopc04/29 18:48                                                                   Acknowledged at customer facility




Date & time of report: 03/20/2019 06:4 7:33                                                                                                                                                                                         page 1 of 1
   Thls software contains proprietary, confidential, and copyrighted data, Use of this software and data Is restricted to authorized SST customers pursuant to their llcense
  agreement with SST, Inc. The software and data may not be used for any purposes other than those expllcltly authorized by the SST license agreement and may not be
distributed outside the licensed customer's department without the express, written permission of SST, Inc. Copyright (C} 2014 SST, Inc. All rights reserved. US and foreign
                                               patents and/or trademarks apply as described at: www.shotspotter.com/patents
